Mr. Justice Waterman delivebed the opinion oe the Coubt. In this action the plaintiff below filed a declaration containing three special counts in assumpsit, the second of which is, substantially, the common quantum meruit count. To this declaration the defendant below filed a special demurrer, which was in his absence overruled. Thereafter, also in the absence of the defendant below, a trial, verdict and judgment for the plaintiff were had. It is said that the declaration was signed only by an impression thereon of the names of plaintiffs’ attorneys, made by a rubber stamp. We are not aware of any authority to the effect that one may not so sign his name. It is ordinarly the act of making a paper one’s own that is important, rather than the manner of so doing. Am. & Eng. Ency. of Law, Vol. 27, p. 781. The demurrer to the declaration was properly sustained and the judgment of the Circuit Court is affirmed.